DETAILED ACTION
This Office Action is in response to the application 16/998,919 filed on 08/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1 and 12 are independent.
	Priority
This application is a Continuation of in Parts of Application No. 15/594,491, filed on 05/12/2017, currently US Patent No. 10,785,312. Application No. 15/594,491 is a Continuation of in Application No. 15/593,159, filed on 05/11/2017, currently US Patent No. 10,785,311.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/10/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawing Objections
The drawings are objected to because they are not informative; Block diagrams and flowcharts, illustrated in Figure 10, should include texts describing names/labels for each block/box.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
The Applicant is reminded that, similar to the claim amendment process, when changing/editing any figure of the drawing(s), requires re-submission of the whole set of the drawings, including all figures for the office to enter the drawing amendment (emphasis added). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 5, and 8-10 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation module,” and “a content driver” in claims 1, 5, and 8-10, respectively. 
A review of the specification shows that the specification disclose a limited description of the corresponding structure, and the description of the corresponding structure performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,785,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
The following claims are presented side by side for comparison. The comparison shows how the broader system claim 1 and broader method claims 12 of the instant application are anticipated by the reference claims 1 and 11.
While the claim 1 of the instant application recites limitation, “user device is configured to store the pixel data in the secured partition of the bootable media device.”  It is an obvious that the pixel data in the secured partition need to be stored for launching the virtual machine, as captured in the reference patent’s claim 1. Also while claim 1 and 12 of the instant application recites, “a secured partition on a bootable media device connected to a user device,” the reference patent’s claims 1 and 11, captures a narrower scope of secure partitions, in first and second virtual machine launching.
The dependent claims 2-11, and 13-20 are also subject to double patenting over, 1-18 of the reference patent, respectively.

Instant Application 16/998,919
Reference Patent US 10,785,311
1. A system for securely providing content, the system comprising:
a database;
a server communicatingly connected to the database, the server comprising:


an evaluation module configured to receive response information and evaluate the received response information; and

a content driver communicatingly connected to the evaluation module and the database, wherein the content driver is configured to:

launch in response to receipt of a launch signal;
generate a signal directing the creation of a secured partition on a bootable media device connected to a user device;














identify content for delivery;

generate pixel data for the content;

send the pixel data to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device;

receive a plurality of response inputs from the user device, wherein the response inputs are generated by a software application running on the bootable media device;
generate a response based on the received response inputs; and

provide the generated response to the evaluation module.
1. A system for securely providing content, the system comprising: a database, comprising hardware components; 
a server in communication with the database, the server comprising: a motherboard, a processing unit, a memory system, a hard drive, a network interface and a power supply; 

an evaluation module configured to receive response information and evaluate the received response information; and 

a content driver, comprising a software module, in communication with the evaluation module and the database, wherein the content driver is configured to: 

launch in response to receipt of a launch signal; 

generate and send a signal, from the content driver of the server to a user device, directing a launch of a first virtual machine on the user device; 


generate and send a signal, from the content driver of the server to the user device, directing a launch of a second virtual machine within the first virtual machine on the user device, 
wherein: i) the first and the second virtual machines include features and capabilities for performing one or more desired content delivery functions, ii) neither the first nor the second virtual machine includes features or capabilities capable of accessing, stealing, and/or corrupting delivered content comprising pixel data, and iii) operation of the second virtual machine in the first virtual machine prevents data scraping of data delivered to the second virtual machine; 

identify content for delivery to the second virtual machine; 

generate pixel data for the content for delivery to the second virtual machine; 
send the pixel data to the second virtual machine, wherein the server is configured to communicate with the user device via a User Datagram Protocol; 


receive a plurality of response inputs from the second virtual machine;




generate a response based on the received response inputs; and 

provide the generated response to the evaluation module. 
1. A method of securely providing content, the method comprising:
launching a content driver in response to receipt of a launch signal;



generate a signal directing the creation of a secured partition on a bootable media device connected to a user device













identifying, with the content driver, content for delivery;

generating pixel data with the content driver for the content;


sending the pixel data from the content driver to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device;
receiving a plurality of response inputs at the content driver from the user device, wherein the response inputs are generated by a software application running on the bootable media device;

generating with the content driver a response based on the received response inputs; and
evaluating the response.
11. A method of securely providing content, the method comprising: 
launching a content driver, comprising a software module, in response to receipt of a launch signal; 
generating and sending a signal, from the content driver to a user device, directing a launch of a first virtual machine on the user device;
generating and sending a signal, from the content driver to the user device, directing a launch of a second virtual machine within the first virtual machine on the user device, wherein: i) the first and the second virtual machines include features and capabilities for performing one or more desired content delivery functions, ii) neither the first nor the second virtual machine includes features or capabilities capable of accessing, stealing, and/or corrupting delivered content comprising pixel data, and iii) operation of the second virtual machine in the first virtual machine prevents data scraping of data delivered to the second virtual machine; 


identifying with the content driver content for delivery to the second virtual machine; 
generating pixel data with the content driver for the content for delivery to the second virtual machine;
 
sending the pixel data from the content driver to the second virtual machine, wherein the pixel data is sent to the second virtual machine via a User Datagram Protocol; 

receiving a plurality of response inputs at the content driver from the second virtual machine; 

generating with the content driver a response based on the received response inputs; and 
evaluating the response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al (“Hsia,” US 2015/0067097, published on 03/05/2015), in view of Grechishkin et al (“Grechishkin,” US 8,732,607, patented on 05/20/2014).
As to claim 1, Hsia teaches a system for securely providing content, the system (Hsia: pars 0016, 0018, 0022-0024, a system for distributed data management environment. The system manages tasks, including, issuing package, such as virtual machine images, text documents, presentations, or software updates, to client computing machines, allocating resources and executing commands to perform a task. Packages can include data) comprising:
a database (Hsia: pars 0016, 0018, 0022-0024, the system includes a database that stores data required by the system components to perform functions);
a server communicatingly connected to the database (Hsia: pars 0016, 0018, 0022-0024; Fig 1, the database can be within a server device, or can be located as separate storage server, but connected with the server, a client computing machine and other computing element of the system over a network), the server comprising:
an evaluation module configured to receive response information and evaluate the received response information (Hsia: pars 0021-0023; Fig 1, a feedback collector that receives the updates and gathers information for evaluation (e.g. gathered information can be the progress of an ongoing task, task execution results, updates on package download status, and machine network connectivity statuses) from client computing machines for other components of the overall environment to use such as updating the central database accordingly and managing the distribution and monitoring of tasks by the scheduling program); and
a content driver communicatingly connected to the evaluation module and the database (Hsia: pars 0021-0023; Fig 1, scheduling program [i.e. content driver] in communication with the feedback collector database, that schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to client computing machines, allocating resources and executing commands to perform a task), wherein the content driver is configured to:
launch in response to receipt of a launch signal; generate a signal directing the creation of a secured partition on a bootable media device connected to a user device (Hsia: pars 0021-0023, 0031; Fig 1, the issued packages includes data such as virtual machine images [i.e. secured partition on a bootable media], text documents, presentations, or software updates for allocating resources and executing commands [i.e. signal] to perform the task); and
identify content for delivery (Hsia: pars 0021-0023; Fig 1, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. The Scheduling program [i.e. content driver] receives new tasks and task priorities from administrator device, tasks including, downloading packages from client computing machines and executing commands to perform tasks).
Hsia does not explicitly teach generate pixel data for the content; send the pixel data to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device; receive a plurality of response inputs from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generate a response based on the received response inputs; and provide the generated response to the evaluation module.
However, in an analogous art, Grechishkin teaches generate pixel data for the content; send the pixel data to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device (Grechishkin: col 4, lines 63-67, Col 5, lines 1-19, a method and system for seamless integration of a non-native application into a host OS, including launching a first Virtual Execution Environment (VEE) on a computing system and displaying a window [i.e. pixel data] corresponding to the first VEE on the host desktop);
receive a plurality of response inputs from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generate a response based on the received response inputs  (Grechishkin: col 2, lines 4-15, scaling the window in response to user action, so that items displayed in the window are scaled with the same ratio, wherein the VM interfaces to a virtual adapter for its maintenance of the window, and wherein a resolution of the displayed window changes dynamically in response to the user action); and provide the generated response to the evaluation module (Grechishkin: col 2, lines 63-67, desktop is unhidden in response to the user's request and the window of the user application placed inside the window corresponding to the VEE. An icon of the window corresponding to the first VEE is placed on the host desktop, and the icon is placed on the taskbar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grechishkin with the method/system of Hsia for the benefit of providing a user with a means for executing a Virtual Execution Environment on the user device based on the inputs from user device, and displaying the desktop window associated with the Virtual Execution Environment and modify and change the display based on user response to provide usability of the desktop window to the user    (Grechishkin: col 2, lines 4-15, lines 63-67). 
As to claim 2, the combination of Hsia and Grechishkin teaches the system of claim 1, 
Hsia and Grechishkin further teaches wherein the database comprises content for delivery to the user device and evaluation content associated with the content for delivery to the user device (Hsia: pars 0021-0023; Fig 1, database that contains data. such as virtual machine images, text documents, presentations and software updates, as package data, for client computing machines, allocating resources and executing commands to perform a task. Further, the feedback collector receives the updates and gathers information for evaluation from client computing machines for other components of the overall environment to use such as updating the central database accordingly and managing the distribution and monitoring of tasks by the scheduling program).
As to claim 5, the combination of Hsia and Grechishkin teaches the system of claim 1, 
Hsia and Grechishkin further teaches wherein the server is configured to communicate with the user device via a User Datagram Protocol (Hsia: pars 0012, 0019, uses connections and protocols that will support communications between server computing device and client computing machines within intranet. Grechishkin: col 2, lines6-17, uses UDP protocol in the communication).
As to claim 6, the combination of Hsia and Grechishkin teaches the system of claim 5, 
Hsia and Grechishkin further teaches wherein the User Datagram Protocol comprises a remote display protocol (Hsia: pars 0012, 0019-0021, uses connections and protocols that will support communications between server computing device and client computing machines within intranet, information displayed on user the device which located in remote from the server. Grechishkin: col 2, lines 6-17, uses TCP/IP, HTTP, UDP and any other known protocol in the communication).
As to claim 7, the combination of Hsia and Grechishkin teaches the system of claim 6 
Grechishkin further teaches wherein generating a response comprises aggregating at least one response input (Grechishkin: col 2, lines 9-15, generating a window on the display, scaling the window and modifying the resolution of the displayed window in response to the user action).
As to claim 8, the combination of Hsia and Grechishkin teaches the system of claim 7, 
Hsia further teaches wherein the evaluation module is configured to retrieve evaluation data from the database and evaluate the generated response according to the retrieved evaluation data (Hsia: par 0021, information gathered by feedback collector is used for updating central database  with information on how long download tasks take to complete, which can be displayed for a user; or which client machines have gone offline so that scheduling program 1 can avoid assigning new tasks to those machines before they are restored; or which client machines have completed tasks and are ready to receive new tasks, such as acting as a data source for peer-to-peer sharing. The gathered information can be the progress of an ongoing task, task execution results, updates on package download status, and machine network connectivity statuses).
As to claim 9, the combination of Hsia and Grechishkin teaches the system of claim 8, 
Hsia further teaches wherein the content driver is configured to generate a communicating connection to the user device (Hsia: pars 0021-0022, 0051; Fig 4, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to, or removing packages from, client computing machines, allocating resources and executing commands to perform a task. Packages can include data such as virtual machine images, text documents, presentations, or software updates and can be stored in central database. The communications unit provides for communications with other data processing systems or devices, including between server computing device and client computing machines).
As to claim 10, the combination of Hsia and Grechishkin teaches the system of claim 9, 
Hsia and Grechishkin further teaches wherein the content driver is configured to: determine completion of content delivery to the user device; and terminate the communicating connection with the user device (Hsia: 0024-0025; Fig 1, 4, the central database comprises of a set of servers that may be geographically dispersed but within the intranet and comprises of a plurality of server farms. The server computing device represent a computing system utilizing clustered computers and components to act as a single pool of seamless resources when accessed through a network).
As to claim 11, the combination of Hsia and Grechishkin teaches the system of claim 10, 
Hsia and Grechishkin further teaches wherein the server and the database can be communicatingly connected with a backend server and a backend database via a communication network (Hsia: 0021-0022, 0051; Fig 1, 4, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks include, issuing packages to, or removing packages from, client computing machines, allocating resources and executing commands to perform a task. The feedback collector receives the updates and gathers information for evaluation (e.g. gathered information can be the progress of an ongoing task, task execution results, updates on package download status, and machine network connectivity statuses) from client computing machines for other components of the overall environment to use such as updating the central database and managing the distribution and monitoring of tasks by the scheduling program, maintain activity status).
As to claim 12, Hsia teaches method of securely providing content (Hsia: pars 0016, 0018, 0022-0024, a system implanting a method for distributed data management environment. The method process manages tasks, including, issuing package, such as virtual machine images, text documents, presentations, or software updates, to client computing machines, allocating resources and executing commands to perform a task. Packages can include data), the method comprising:
launching a content driver in response to receipt of a launch signal (Hsia: pars 0021-0023; Fig 1, scheduling program [i.e. content driver] in communication with the feedback collector database, that schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to client computing machines, allocating resources and executing commands to perform a task);
generate a signal directing the creation of a secured partition on a bootable media device connected to a user device (Hsia: pars 0021-0023, 0031; Fig 1, the issued packages includes data such as virtual machine images [i.e. secured partition on a bootable media], text documents, presentations, or software updates for allocating resources and executing commands [i.e. signal] to perform the task); and
identifying, with the content driver, content for delivery (Hsia: pars 0021-0023; Fig 1, scheduling program schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. The Scheduling program [i.e. content driver] receives new tasks and task priorities from administrator device, tasks including, downloading packages from client computing machines and executing commands to perform tasks).
Hsia does not explicitly teach generating pixel data with the content driver for the content; sending the pixel data from the content driver to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device; receiving a plurality of response inputs at the content driver from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generating with the content driver a response based on the received response inputs; and evaluating the response.
However, in an analogous art, Grechishkin teaches generating pixel data with the content driver for the content; sending the pixel data from the content driver to the user device, wherein the user device is configured to store the pixel data in the secured partition of the bootable media device (Grechishkin: col 4, lines 63-67, Col 5, lines 1-19, a method and system for seamless integration of a non-native application into a host OS, including launching a first Virtual Execution Environment (VEE) on a computing system and displaying a window [i.e. pixel data] corresponding to the first VEE on the host desktop);
receiving a plurality of response inputs at the content driver from the user device, wherein the response inputs are generated by a software application running on the bootable media device; generating with the content driver a response based on the received response inputs; and  evaluating the response (Grechishkin: col 2, lines 4-15, scaling the window in response to user action, so that items displayed in the window are scaled with the same ratio, wherein the VM interfaces to a virtual adapter for its maintenance of the window, and wherein a resolution of the displayed window changes dynamically in response to the user action); and provide the generated response to the evaluation module (Grechishkin: col 2, lines 63-67, desktop is unhidden in response to the user's request and the window of the user application placed inside the window corresponding to the VEE. An icon of the window corresponding to the first VEE is placed on the host desktop, and the icon is placed on the taskbar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grechishkin with the method/system of Hsia for the benefit of providing a user with a means for executing a Virtual Execution Environment on the user device based on the inputs from user device, and displaying the desktop window associated with the Virtual Execution Environment and modify and change the display based on user response to provide usability of the desktop window to the user (Grechishkin: col 2, lines 4-15, lines 63-67). 
Claims 3, 4, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al (“Hsia,” US 2015/0067097, published on 03/05/2015), in view of Grechishkin et al (“Grechishkin,” US 8,732,607, patented on 05/20/2014), and further in view Sperle et al (“Sperle,” US 2007/0122790, published on 05/31/2007).
As to claim 3, the combination of Hsia and Grechishkin teaches the system of claim 2, 
Hsia or Grechishkin does not teach wherein the generated pixel data is encrypted.
However, in an analogous art, Grechishkin teaches wherein the generated pixel data is encrypted (Sperle: pars 0015-0016, a distributed client/server system where data is communicated or stored in an encrypted format such as, for example, using encryption algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sperle with the method/system of Hsia and Grechishkin for the benefit of providing a user with a means for securing the data transmission in a secure manner (Sperle: pars 0015-0016). 
As to claim 4, the combination of Hsia, Grechishkin, and Sperle teaches the system of claim 3, 
Hsia and Sperle further teaches wherein the content driver comprises a codec configured to encrypt the pixel data (Hsia: pars 0021-0023; Fig 1, scheduling program [i.e. content driver] in communication with the feedback collector database, that schedules, monitors, and manages tasks being distributed and performed in distributed data management environment. Tasks can include issuing packages to client computing machines, allocating resources and executing commands to perform a task. Sperle: pars 0015-0016, the data is communicated or stored in an encrypted format such as, for example, using encryption algorithm).
As to claims 13 and 14, the limitations are similar to the limitation of claims 3 and 4, and rejected for the same reason set forth for claim 3 and 4.
As to claims 15-20, the limitations are similar to the limitations of claims 5-10, and the therefore claims are rejected based on the priorart reference mapping rationale applied to the claims 5-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439